 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 711 
In the House of Representatives, U. S.,

November 4, 2009
 
RESOLUTION 
Calling on the Government of Sri Lanka to address the human rights and humanitarian needs of its civilian internally displaced Tamil population currently living in government-run camps by working with the United Nations and the international community to implement a process of release and resettlement of such internally displaced persons (IDPs), and allowing foreign aid groups to provide relief and resources throughout the process. 
 
 
Whereas May 2009 marked the conclusion of the 26-year struggle between the Liberation Tigers of Tamil Eelam (LTTE), a State Department designated Foreign Terrorist Organization, and the Government of Sri Lanka, and the Government of Sri Lanka committed itself to caring for and ensuring the speedy return of the civilians internally displaced as a result of the fighting;  
Whereas the Government of Sri Lanka is seeking to identify former combatants who were part of the LTTE and as part of the vetting process the Government of Sri Lanka has set up make-shift camps that initially housed over 280,000 internally displaced persons (IDPs) who fled their homes as the war drew to an end; 
Whereas of those 280,000 internally displaced persons at the end of the war, approximately 10,000 of those individuals are being separately held by the Government of Sri Lanka as former combatants or on suspicion of having supported the LTTE; 
Whereas as part of the United Nations Human Rights Council 11th Special Session on Sri Lanka held on May 27, 2009, the Government of Sri Lanka made commitments to the world to improve the conditions for the civilians housed in the camps and stated that the bulk of the IDPs would be resettled within 180 days;  
Whereas as of October 23, 2009, over 51,000 IDPs have been released from the closed camps in the Vanni, and of those 36,000 have been returned to their districts of origin and found accommodation in their own homes or, pending return to their homes, with host families and in vacant houses of friends or relatives; and over 16,000 IDPs of special categories, such as the elderly, pregnant women and their families, priests, students, or people of special needs, have been released to host families or institutions; 
Whereas as of October 23, 2009, some 220,000 civilian IDPs still remain in military-guarded camps in the four northern districts of Vavuniya, Mannar, Jaffna, and Trincomalee;  
Whereas the Government of Sri Lanka has announced that it would facilitate in the next few weeks the voluntary return of over 40,000 civilian IDPs by the end of October and 60,000 per month of the remaining IDPs in the camps;
Whereas the Government of Sri Lanka has made some progress in easing camp congestion, registering IDPs, expanding access to humanitarian organizations, and demining the north, but much remains to be done to improve humanitarian conditions, particularly before the onset of the monsoon season; 
Whereas the United States is urging the safe and speedy return of civilian IDPs, continued access for international humanitarian organizations, and the registration and provision of national identification cards to IDPs, to help promote freedom of movement; and 
Whereas the United States supports the rapid release and voluntary return of all civilian IDPs as a critical element of national reconciliation in Sri Lanka: Now, therefore, be it  
 
That the House of Representatives— 
(1)urges the Government of Sri Lanka, consistent with its obligation to provide security for all of its citizens, to expeditiously allow freedom of movement for civilian internally displaced persons (IDPs) to leave their camps voluntarily and return in safety and dignity to their homes or, where that is not possible, to live with host families or move to open transit sites;  
(2)calls on the Government of Sri Lanka to ensure that IDP camps are truly civilian in nature and administered by civilian authorities, rather than under military supervision, and give full access to national and international humanitarian organizations and observers, including the International Committee of the Red Cross, in order to monitor the situation and to assist in the care of IDPs; and 
(3)urges the Government of Sri Lanka to promote justice and political reconciliation for all parties, and engage in dialogue with all parties, including Tamils inside and outside Sri Lanka on new mechanisms for devolving power, improving human rights, and increasing accountability.   
 
Lorraine C. Miller,Clerk.
